Citation Nr: 1825408	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for arthritis of the right wrist, currently evaluated as non-compensable.

2. Entitlement to a 10 percent evaluation based on multiple non-service connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from February 1985 to February 1989, and from November 1990 to May 1991.  

These issues arrive before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

On May 26, 2017, the Veteran notified VA that he had moved to San Diego, California.  Consequently, in February 2018, the Veteran delivered sworn testimony to the undersigned Veterans Law Judge (VLJ), via videoconference technology at the San Diego RO.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

The February 2018 Board hearing transcript is located on the Veterans Benefit Management System (BVMS).  The Veteran's entire claims file is located on the VBMS and/or Legacy Content Manager (LCM) databases.

In February 2018, while testifying before the undersigned VLJ, the Veteran indicated his intention to submit another entitlement claim.  Two months later, in April 2018, VA received correspondence from the Veteran.  Therein, the Veteran requested that, "please add this thumb injury (document) to my existing appeal."  The document submitted by the Veteran was a Statement of Medical Examination and Duty Status, dated May 6, 1991, which pertains to an incident involving his right thumb.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a). 38  C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  As he Board does not have jurisdiction over this matter, it is referred to the AOJ for any appropriate action. 38 C.F.R. § 19.9 (b).
The issue of entitlement to an increased rating for arthritis of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have multiple service-connected disabilities that clearly interfere with normal employability. 


CONCLUSION OF LAW

The Veteran's claim for entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is denied.  38 C.F.R. § 3.324 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516   (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

I. VA's Duty to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159 (b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In June 2012, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate and complete his service connection claims, including his and VA's respective responsibilities in obtaining such evidence and information.  The August 2012 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the June 2012 letter satisfies the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, and statements from the Veteran.  The Veteran was also afforded VA examinations.  The Board finds that the resultant medical opinions are adequate to decide the issue below as they are predicated on consideration of the Veteran's claims file.  Additionally, the examiners provided opinions with supporting rationales based on sound medical principles.  

As previously noted, the Veteran was also provided an opportunity to set forth his contentions during a hearing in February 2018.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" (or a VLJ with the Board) who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal, advised the Veteran of the basis for the RO's denial, and advised him of the evidence necessary to substantiate his claims. 

Thus, the Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, nor has he argued that any error or deficiency in the accomplishment of the duties to notify and assist have prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


II. Multiple, Noncompensable, Service-Connected Disabilities

According to 38 C.F.R. § 3.324, whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, the Veteran did not submit any evidence to support a finding that his disabilities interfered with his ability to work.   In fact, during his February 2018 Board testimony, the Veteran posited that, "(b)ecause I'm a manager I don't really have a lot of work where it would bother me.  So, I can continue my work, it's no problem.  It doesn't impact my work other than that it bugs me all day."

The Board finds that the competent, credible, and probative evidence of record demonstrates that the Veteran's two noncompensable service-connected disabilities do not clearly interfere with normal employability.  Accordingly, entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities is not warranted.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied. See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 


ORDER

Entitlement to a 10 percent evaluation based on multiple non-service connected disabilities is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's entitlement claim to a compensable rating for arthritis of the right wrist must be remanded for additional development before the Board is able to make a determination on the merits.

In May 2014, the Veteran underwent the most recent VA examination to determine the severity of his right wrist disability.  In the resultant report, the VA provider noted that, "Veteran reports pain with particular activities which may be present on repetitive motion or use but there are no objective findings on today's exam."  During the examination, the Veteran reported that flare-ups did not impact the function of his right wrist.  The VA provider recorded normal ranges of motion (ROM) for both palmar and dorsiflexion.  Importantly, the Board notes that the diagnostic results of this examination were consistent with the Veteran's previous VA examination, which was conducted in July 2012.

In February 2018, during his sworn Board testimony, the Veteran posited that, "(i)t's low level everyday but it flares up mostly when the weather is cold and the -- it's really weird.  It's got a -- it's always there and I can always feel the weakness." (sic)  When the undersigned VLJ inquired about an effect on right wrist ROM, the Veteran averred, "(i)t is. Yeah. This is about -- it stretches down here because there's scar tissue."  Regarding discomfort, the Veteran testified that, "there's always weakness there a 100 percent of the time but the actual pain and the electrical like drops will come periodically.  It's out of the blue, it's when I'm not paying attention usually and I'll pick something up and I'll just drop it."

When a claimant asserts that the severity of a disability has increased since the most recent rating examination (or the evidence indicates it has), and the evidence of record is otherwise  insufficient to evaluate the appeal, an additional VA examination is appropriate. 38 C.F.R. § 3.327 (a)(2017).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Therefore, the appropriate VA examinations (both orthopedic and muscle examinations) are necessary for the purpose of ascertaining the current severity of the Veteran's service-connected right wrist disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right wrist disability.   The examiner must review the claims file and should note that review in the report. 

The examination report must include ranges of motion of the bilateral wrists in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the wrist.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 2. After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


